Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                     Jul 22 2014, 10:53 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

ELLEN M. O’CONNOR                                GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 JESSE R. DRUM
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

SCOTT GREENIER                                   )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 49A04-1312-CR-602
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Helen Marchal, Judge
                           Cause No. 49G16-1306-FD-39347


                                        July 22, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Scott Greenier appeals his conviction for battery as a class B misdemeanor.

Greenier raises one issue, which we revise and restate as whether the evidence is

sufficient to sustain his conviction. We affirm.

                        FACTS AND PROCEDURAL HISTORY

       On June 16, 2013, Greenier had an altercation with his wife Vivian. Vivian ran

from her house across the street and near to a fence in her neighbor’s yard, fell to the

ground, and was sobbing. Greenier followed her in a brisk walk. One of Vivian’s

neighbors asked her if everything was okay. Greenier, who had an angry demeanor,

walked to Vivian and pulled her up by her arm, and forcefully walked and pulled her

back across the street. Greenier “was literally like pulling her,” and Vivian was “walking

in a sideways stance,” “was being held by her arm [and] drug across the street,” and was

“moving her feet so she wasn’t falling on the ground.” Transcript at 60, 63, 92. Greenier

pulled Vivian up the stairs, they went inside their house, and the door slammed. Two

neighbors heard yelling coming from inside the Greeniers’ house, and one of the

neighbors called the police.

       Indianapolis Metropolitan Police Officer Peter Tomlinson responded to the call

and arrived at the Greeniers’ house within about three or four minutes.           Officer

Tomlinson approached the house together with a park ranger. As the park ranger went to

the front door, Officer Tomlinson went around the house on the grass and heard through

the kitchen window “yelling and a series of thuds and smacks.” Id. at 111. Officer

Tomlinson heard “an adult male voice” in “an angry growling tone, very elevated in

volume” and heard the man say “[y]ou stupid b----.” Id. Officer Tomlinson believed,

                                             2
based upon his experience and the sounds he heard, that the sound was of a physical

altercation.   He heard an adult female voice, which was “very scared and shaky,

trembling” say “please stop.” Id. at 114. Officer Tomlinson was unable to see into the

house due to the height of the kitchen window.

       Officer Tomlinson yelled to the park ranger that he believed the woman inside was

being hit, the ranger kicked the front door one or two times in an attempt to force entry

into the residence, and at that point Greenier abruptly opened the door. Before being

asked a question, Greenier stated he had not done anything wrong and “She is upset. She

bites herself.” Id. at 116. Officer Tomlinson observed that there were no signs that

anything had been thrown or knocked over, and that Vivian’s demeanor was “[v]ery

scared, trembling, reluctant to answer any questions, visibly shaken.” Id. at 118. Officer

Tomlinson asked Vivian if she needed medics, and she said no. After speaking with the

neighbors, Greenier was placed under arrest and in a Marion County Sheriff’s wagon to

transport him to the processing center, and inside the wagon Greenier became irate, made

the whole van rock back and forth, and yelled that he had not done anything, that “[t]his

is your fault,” and that he “need[ed] to get out of here.” Id. at 123.

       On June 17, 2013, the State charged Greenier with criminal confinement as a class

D felony and battery as a class B misdemeanor. On November 14, 2013, a jury trial was

conducted at which the jury heard the testimony of Officer Tomlinson and two of the

Greeniers’ neighbors. The jury found Greenier not guilty of criminal confinement as a

class D felony and guilty of battery as a class B misdemeanor. The court sentenced

Greenier to 180 days with 174 days suspended to probation.

                                              3
                                      DISCUSSION

      The issue is whether the evidence is sufficient to sustain Greenier’s conviction for

battery as a class B misdemeanor.       When reviewing claims of insufficiency of the

evidence, we do not reweigh the evidence or judge the credibility of witnesses. Jordan v.

State, 656 N.E.2d 816, 817 (Ind. 1995), reh’g denied. Rather, we look to the evidence

and the reasonable inferences therefrom that support the verdict. Id. We will affirm the

conviction if there exists evidence of probative value from which a reasonable trier of

fact could find the defendant guilty beyond a reasonable doubt. Id.

      The offense of battery as a class B misdemeanor was governed at the time of the

offense by Ind. Code § 35-42-2-1(a), which provided that “[a] person who knowingly or

intentionally touches another person in a rude, insolent, or angry manner commits

battery, a Class B misdemeanor.” Ind. Code § 35-42-2-1 (2009) (subsequently amended

by Pub. L. No. 147-2014, § 2 (eff. Jul. 1, 2014)). The State was required to prove beyond

a reasonable doubt that Greenier knowingly touched Vivian in a rude, insolent, or angry

manner. “Any touching, however slight, may constitute battery.” Mathis v. State, 859

N.E.2d 1275, 1281 (Ind. Ct. App. 2007).

      Greenier argues that the neighbors witnessed the dispute outside between Vivian

and him in which he wanted her to “get herself together, to get up off the ground, and to

get inside,” that the neighbors testified they saw him forcefully escort her back, that she

did not resist or ask for help, that he did not cause her to fall, and notes that the jury

acquitted him of the confinement charge. Appellant’s Brief at 6. Greenier further argues

that neither the neighbors nor the officer saw what happened inside, that Officer

                                            4
Tomlinson heard arguing and noises but did not know what caused them, and that Officer

Tomlinson saw no evidence of a struggle. Greenier states that Vivian “wore a brace and

bandages, but had no fresh injuries” and that she declined medical help. Id. at 7. He

asserts that the neighbors saw the argument outside and misinterpreted and speculated

about what occurred inside, that the officer assumed he heard thuds and smacks of skin-

on-skin contact, and that, if there were hits, it is unknown who hit whom. The State

maintains it was reasonable for the jury to conclude that Greenier battered Vivian when

he grabbed her arm and dragged her forcefully back inside their house. The State also

points to testimony that Officer Tomlinson heard yelling and a series of thuds and smacks

and that it was reasonable for the jury to infer from the sounds in context that Greenier

continued to batter Vivian inside their house.

       The evidence as set forth above and in the record reveals that the State elicited

testimony from the Greeniers’ neighbors that Vivian ran across the street and fell down

sobbing, and that Greenier, who had an angry demeanor, followed her in a brisk walk,

pulled her up by the arm, and forcefully pulled her back across the street. Officer

Tomlinson heard Greenier yelling at Vivian in an angry tone and heard “a series of thuds

and smacks” he believed was a physical altercation and believed was the result of

Greenier striking Vivian. Transcript at 111. Based upon the testimony most favorable to

the conviction, we conclude that sufficient evidence exists from which the jury could find

Greenier guilty beyond a reasonable doubt of battery as a class B misdemeanor.

                                     CONCLUSION



                                             5
      For the foregoing reasons, we affirm Greenier’s conviction for battery as a class B

misdemeanor.

      Affirmed.

VAIDIK, C.J., and NAJAM, J., concur.




                                           6